Citation Nr: 1413493	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-39 530	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of exposure to asbestos.

2.  Entitlement to service connection for a respiratory disability to include asbestosis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a sleep disorder to include as due to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as due to service-connected PTSD.  

5.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease and hiatal hernia to include as due to service-connected PTSD.

6.  Entitlement to service connection for hypertension to include as due to service-connected PTSD.

7.  Entitlement to an initial rating higher than 30 percent for PTSD.


8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to June 1980.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2008 (PTSD), in August 2009 (respiratory claims and TDIU), and in March 2010 (sleep disorder, gastrointestinal disabilities, hypertension) of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran withdrew the appeal of the claims for increase for hearing loss and for erectile dysfunction and the claim for earlier effective date for special monthly compensation due to loss of use of a creative organ.

The claim of service connection for a respiratory disability was previously considered as two issues, service connection for residuals of exposure to asbestos and service connection for chronic obstructive pulmonary disease.  





If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consistent with the Veteran's assertions, the claims have been recharacterized as shown under THE ISSUES. 

On the claim of service connection for asbestosis, in a claim previously denied as here, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the RO's adjudication and the claim has been recharacterized accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The reopen claim of service connection for a respiratory disability and the claims of service connection for a gastrointestinal disability and for hypertension, and the claim for increase for PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1.  In a rating decision dated October 1985, the RO denied the claim of service connection for residuals of asbestos exposure; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one-year appeal period.

2.  The evidence added to the claim file since the rating decision by the RO in October 1985 relates to an unestablished fact necessary to substantiate the claim.

3.  A sleep disorder is not currently shown.  

4.  Irritable bowel syndrome is not currently shown. 



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for residuals of exposure to asbestos are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As the Board is reopening the claim of r service connection for residuals of exposure to asbestos and remanding the reopened claim, to this extent VCAA notice need not be further addressed.  

Duty to Notify 

On the claims of service for a sleep disorder and IBS, the RO provided pre-adjudication VCAA notice by letter in October 2009.  





The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

The Veteran asserts that he should be afforded VA examinations on the claims of service connection for a sleep disorder and for IBS. 





A VA examination or medical opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence of record does not meet the evidentiary threshold for a VA examination, a VA examination under the duty to assist is not warranted.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 1985 rating decision, the RO denied service connection for residuals of exposure to asbestos because the evidence demonstrated normal respiratory system in service and upon examination.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO in October 1985 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in October 1985 consisted of the service treatment records and an August 1985 VA examination report.


Current Claim to Reopen

In February 2008, the Veteran filed the current claim to reopen. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).




In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence 

The additional evidence presented since the rating decision in October 2008 consists of the Veteran's statements to include his assertion that he was exposed to asbestos between 1977 and 1978 aboard the USS Edward McDonnell, while it was dry docked, service personnel records, and VA records, including a radiology report in October 2008 showing COPD and granulomatous disease.

The additional evidence, namely, the Veteran's personnel records and the postservice radiology findings of lung abnormalities relate to an unestablished fact necessary to substantiate the claim, namely, evidence of a current diagnosis of a respiratory disability, the lack of such evidence was in part the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, the claim of service connection for residuals of asbestos exposure is reopened.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§  1110, 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 



In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and § 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection for a Sleep Disorder 

The service treatment records contain no complaint, finding, or history of a sleep disorder.

After service, in a statement in October 2009, the Veteran stated that he had trouble falling asleep and staying asleep.  Sleep disturbance, including difficulty falling or staying asleep or insomnia, is a manifestation of PTSD.  

A sleep disorder other than sleep disturbance, including insomnia, associated with PTSD has not been diagnosed at any time during the appeal period as evidence by VA records in October 2010,  December 2010, February 2011, May 2011, December 2011 and June 2012.  In August 2011, it was noted that the Veteran did not have sleep apnea.

In November 2009, the Veteran submitted internet articles which discussed a relationship between PTSD and trouble sleeping, and between PTSD and sleep apnea. 

Analysis

The Veteran is service-connected for PTSD and sleep disturbance is part of the diagnostic criteria for PTSD.  To the extent that sleep disturbance, including insomnia, is associated with PTSD, the claim for increase for PTSD is remanded and the Veteran's symptoms of sleep disturbance, including insomnia, will be considered in the rating of PTSD under Diagnostic Code 9411. 




The question to be considered here, then, is whether a wholly separate sleep disorder exists that is either caused by or aggravated by PTSD.

A sleep disorder was not affirmatively shown to have onset in service.  Also a sleep disorder is not a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease). 

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience 



A sleep disorder is not a type of condition under case law that have been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, a sleep disorder is internal disease process more analogous to rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes a sleep disorder is not the type of condition under case law that has been found to be a simple medical condition. 

Also a sleep disorder is not otherwise capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis a sleep disorder.

As a sleep disorder is not a simple medical condition by case law, and as the disability cannot be diagnosed by the Veteran based on mere personal observation without specialized education, training, or experience, a sleep disorder is not simple medical condition under Jandreau and no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis a sleep disorder.



As a sleep disorder is not the type of condition that can be identified based on personal observation either as a simple medical condition by case law or under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence. 

Where, as here, there is a question of the presence or a diagnosis of a sleep disorder, which is not capable of lay observation to the extent the Veteran's lay evidence is offered as proof of the presence of a sleep disorder is not competent evidence, and the lay evidence is not admissible as competent evidence favorable to the claim.

The Veteran submitted articles from the Internet related to sleep disorders associated with PTSD.  A medical article or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).  As the medical articles do not pertain to the question of whether the Veteran actually has a sleep disorder, the articles have no probative value on a material issue of fact, that is, a current sleep disorder other than sleep disturbance, including insomnia, associated with PTSD. 

And there is no contemporaneous medical diagnosis of a sleep disorder.  Jandreau, at 1377.  

As there is no competent evidence of a current sleep disorder, and absent proof of a current disability, there is no valid claim and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of service connection for a sleep disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Service Connection for Irritable Bowel Syndrome

Evidence 

The service treatment records contain no complaint, finding, or history of irritable syndrome.

After service, there is no current diagnosis of irritable bowel syndrome.  VA records show that August 2010, there was no change in bowel habits and no diarrhea or GI bleeding.  In October 2010, in November 2010, in December 2010, in February 2011, in May 2011, in July 2011, and in June 2012, the Veteran denied diarrhea or constipation.  

In November 2010, the Veteran submitted internet articles which relate gastrointestinal disorders to PTSD.  

Analysis

A sleep disorder was not affirmatively shown to have onset in service.  Also a sleep disorder is not a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker, at 1338-40. 

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson, at 1316. 


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

IBS is not a type of condition under case law that has been found to be a simple medical condition.  See Falzone, at 405 (flatfeet are capable of lay observation); see McCartt, at 167 (a skin condition is capable of lay observation); see Charles, at 374 (tinnitus is capable of lay observation); see Woehlaert, at 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, IBS is internal disease process more analogous to rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that IBS is not the type of condition under case law that has been found to be a simple medical condition. 

Also IBS is not otherwise capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis IBS.

As IBS is not a simple medical condition by case law, and as the disability cannot be diagnosed by the Veteran based on mere personal observation without specialized education, training, or experience, IBS is not simple medical condition under Jandreau and no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis IBS.



As IBS is not the type of condition that can be identified based on personal observation either as a simple medical condition by case law or under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence. 

Where, as here, there is a question of the presence or a diagnosis of IBA, which is not capable of lay observation to the extent the Veteran's lay evidence is offered as proof of the presence of IBA is not competent evidence, and the lay evidence is not admissible as competent evidence favorable to the claim.

As for the articles relating IBS to PTSD, as the medical articles do not pertain to the question of whether the Veteran actually has IBS, the articles have no probative value on a material issue of fact, that is, IBA is currently diagnosed. 

And there is no contemporaneous medical diagnosis of IBA.  Jandreau, at 1377.  

As there is no competent evidence of current IBS, and absent proof of a current disability, there is no valid claim and service connection is not warranted.  Brammer, at 225.

As the preponderance of the evidence is against the claim of service connection for IBS, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of service connection for a respiratory disorder is reopened and, to this extent only, the appeal is granted.

Service connection for a sleep disorder is denied. Service connection for irritable bowel syndrome is denied.  


REMAND

On the reopened claim of service connection for residuals of exposure to asbestos and COPD and the claims of service connection for gastrointestinal disorders and hypertension, the Veteran asserts that the claimed disabilities are related to service or caused by or aggravated by service-connected PTSD.  

The evidence shows current diagnoses of COPD, GERD, and hypertension and as evidence indicates that there may be a relationship between the claimed disabilities and PTSD a VA is needed to decide the claims. 

On the claim for increase for PTSD, the Veteran asserts that the symptoms of PTSD have increased in severity since he was last examined by VA in September 2009.  As the evidence suggests a material change in the disability, a reexamination is warranted.  38 C.F.R. § 3.327.

The Veteran asserts that he is unable to maintain employment because of PTSD.  As the Veteran has pending claims for service connection and a claim for increase for PTSD, resolution of which may have an impact of the TDIU claim, the Board is deferring a decision on the claim until the pending claims are finally adjudicated

For the above reasons, the case is REMANDED for the following action:

1.  Afford the Veteran VA examinations to determine: 

a).  Whether the Veteran has asbestosis, is so, 

b).  Whether it is at least as likely as not (a 50 percent or greater probability) that asbestosis is related to exposure to asbestos in service or did exposure to asbestos cause COPD?
   
   
   
c).  Whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disability is related to an injury, disease, or event in service or is caused by or aggraved by PTSD?

d).  Whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to an injury, disease, or event in service or is caused by or aggraved by PTSD?

The term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to service-connected PTSD as contrasted to a temporary worsening of symptoms.

2.  Afford the Veteran VA examination to determine the level of occupational and social impairment due to PTSD. 

The VA examiner is asked to address the effect of the symptoms of sleep disturbance, including insomnia, has on the degree of occupational and social impairment.  

3.  After the above development, adjudicate the claims.  On the TDIU claim, if warranted, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b). If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  




The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


